DETAILED ACTION
This Non Final Office Action is in response to Application filed on 07/16/2020.
Claims 1-20 filed on 07/16/2020 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/16/2020 are accepted.

Claim Objections
Claims 2-20 are objected to because of the following informalities:

Claims 2-15 recite “A method according to claim…”. Emphasis in italic. Examiner recommends replacing “A method…” with “The method”, since the method has already been recited in the base claim 1.
Claims 16-20 recite “perform…embodiment of the method as claimed in claim…”. Emphasis in italic. 
It is not clear from claims 16-20, as drafted, whether claims 16-20 are intended as independent claims or dependent claims. If the applicant intends for the claims 16-20 to be independent claims, the examiner 
It is not clear from claims 16-20, as drafted, what is meant by “an embodiment” or “any embodiment” of the method. 
For examination purpose, the examiner interprets claims 16-20 as independent claims, and “an embodiment” or “any embodiment” as a limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 9049011 B1), hereinafter Agrawal in view of Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein.

	Regarding claim 1 (Currently Amended), Agrawal teaches a method of obtaining digitally signed data (Agrawal discloses a method/process of obtaining data signatures and partial signatures, Col. 6 line 1-7 “…the computing system is able to generate signatures. To obtain a signature (A) to some data (d), each computing resource 103 generates its partial signature of a.sub.i (also referred to herein as signature share) of d. Later, one of the computing resources 103, referred to herein as a "delegate", collects at least t+1 valid partial signatures (a.sub.1, . . . a.sub.k) and creates a signature A through the combination of those t+1 valid partial signatures.”), the method comprising: [[-]] 
receiving, from at least one said second participant, a digital signature of said first data (Agrawal Col. 7 line 34-31 “The publisher's request is received by one or more computing resource 103 of the security system 102 and one of those computing resources 103 becomes the delegate for managing the communication between the publisher 108 and the computing resources 103 of the security system 102. The delegate may verify the request is from the publisher 108 by verifying the signature using the publisher's public key.”, where the computing resources 103 and delegate correspond to the first participants, receiving a digital signature of the request, corresponds to digital signature of said first data, from publisher corresponding to the second participant); and 
processing said digital signature of said first data, by a plurality of said first participants, to provide shares of a digital signature of said second data (Agrawal discloses a delegate processes the digital signature and accordingly the plurality of computing resources process the request and a signature received from the delegate, which is based on the received signature received by the delegate, and consequently signature shares are provided by the plurality of computing resources, Col. 7 line 31-51 “The delegate may verify the request is from the publisher 108 by verifying the signature using the publisher's public key. In addition, the delegate, in preparing and signing a response, forwards the request to the other computing systems of the security system and awaits timestamps for name N from a quorum of computing resources 103. Timestamps are associated with a binding of the name N stored in the computing resources 103. The timestamp is assigned in increasing order, depending on the request sent by the publisher 108. For bindings or names that do not yet exist in the computing resource 103, the computing resource 103 assigns a timestamp of zero. Upon receiving response from the other computing resources 103, the delegate then selects the timestamp returned by a majority of the computing resources or the higher timestamp in case there are multiple returned timestamps with the same cardinality. The delegate then generates a signature on the response by sending it to other computing resources, which send back partial signatures to the delegate. The delegate combines the partial signatures to get the signed response, which includes the timestamp and the original message from the publisher 108 and sends it back to the publisher 108. The publisher 108 verifies the authenticity of the response.”, where the partial signatures are associated with the time stamp and original message corresponds to the second data generated based on processing and verifying the request signature and the consequent signature sent from the delegate to the computing resources), 
wherein said digital signature of said second data is accessible by means of a threshold number of said shares and is inaccessible to less than said threshold number of shares (Agrawal discloses the delegate needs to collect and combine t+1 valid partial signature to create a signature as disclosed in Col. 6 line 1-8 “To obtain a signature (A) to some data (d), each computing resource 103 generates its partial signature of a.sub.i (also referred to herein as signature share) of d. Later, one of the computing resources 103, referred to herein as a "delegate", collects at least t+1 valid partial signatures (a.sub.1, . . . a.sub.k) and creates a signature A through the combination of those t+1 valid partial signatures.”, where the created signature A is the a signature of timestamp and the original message corresponding to the second data that is accessible by threshold number of  valid signature shares).
Agrawal does not disclose the below limitations.
Wallrabenstein discloses sending first data from at least one of a plurality of first participants to at least one second participant, wherein said first data is based on second data accessible to at least one said first participant, and wherein said second data is inaccessible to the or each said at least one second participant (Wallrabenstein discloses in [0105] a trusted dealer, i.e. first participants, sending shares, corresponding to first data to second participants, where the shares are generated by the trusted dealer based on a secret, i.e. second data, “…threshold cryptography involves distributing cryptographic operations among a set of participants such that operations are only possible with the collaboration of a quorum of participants…a trusted dealer generates a master private key or secret for a set of participants. The private key or secret is then split among the participants with each participant receiving a share of the private key or secret. A quorum of participants must combine their private shares to perform an operation using the master private key or secret.”, where the secret, i.e. second data, and its corresponding shares, i.e. first data, are generated by the trusted dealer, i.e. first participant, therefore, they are accessible by the trusted dealer, whereas the secret, i.e. second data, is inaccessible to one second participant since a quorum of participants is required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal to incorporate the teaching of Wallrabenstein to utilize the above feature, with the motivation of using quorum as a threshold cryptography for authentication, as recognized by (Wallrabenstein [0105]), where security is enhanced when secrets are revealed based on quorum of participants.

  
Regarding claim 7 (Currently Amended), Agrawal in view of Wallrabenstein teaches a method according to claim 1, (Col. 8 line 29-31 “The delegate combines the partial signatures to get the signed response containing the timestamp and sends this back to the client and optionally to the other computing resources 103 of the security system 102.”, where the third data is the calculated/combined signature and received by other computing resources 103, corresponding to second participant).  

Regarding claim 11 (Currently Amended), Agrawal in view of Wallrabenstein teaches a method according to claim 1, (Col. 7 line 31-51 “The delegate combines the partial signatures to get the signed response, which includes the timestamp and the original message”, where the partial signatures are associated with the time stamp and original message corresponds to the second data).  


Claims 2-6, 8-10, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 9049011 B1), hereinafter Agrawal in view of Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein, and further in view of Gennaro et. al., International Conference on the Theory and Applications of Cryptographic Techniques EUROCRYPT 1996: Advances in Cryptology — EUROCRYPT 1996 pp 354-371, hereinafter Gennaro.

Regarding claim 2 (Currently Amended), Agrawal in view of Wallrabenstein teaches a method according to claim 1, wherein each [[said ]]share of said digital signature of said second data includes shares of a plurality of first secret values [shared among a plurality of said first participants by means of joint random secret sharing (JRSS)] (Agrawal discloses the computing resources creating partials signatures of data corresponds to time stamp and message corresponding to secret values as disclosed in Col. 6 lin2 1-8 and Col., where the partial signature combination creates time stamp and original message as disclosed in Col. 7 line 31-51 “…which send back partial signatures to the delegate. The delegate combines the partial signatures to get the signed response, which includes the timestamp and the original message”, indicating that each partial signature includes time stamp and part of the original message in order to take part in creating the time stamp and the original message).
  Agrawal discloses partial signatures, and further disclose publisher and computing resources as participants, however, Agrawal in view of Wallrabenstein do not disclose utilizing joint random secret sharing (JRSS). Emphasis in italic.
shared among a plurality of said first participants by means of joint random secret sharing (JRSS) (Genarro discloses in Page 360 line 40-42 “Joint Random Secret Sharing…In a Joint Random Secret Sharing scheme the players (i.e. first participants) collectively choose shares corresponding to a (t, n)-secret sharing of a random value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of keeping a secret from all participating participants having partial shares, as recognized by (Genarro Page 361 line 1-3).

Claims 18 and 20 are directed to a system and a non-transitory computer-readable storage medium, respectively, associated with the method claimed in claims 1 and 2. Claims 18 and 20 are similar in scope to claims 1 and 2, and are therefore rejected with the same rationale and motivation as claims 1 and 2. 

Regarding claim 3 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches a method according to claim 2, 
Agrawal discloses signatures and partial signatures, and further disclose publisher and computing resources as participants, however, Agrawal in view of Wallrabenstein do not disclose utilizing (JZSS) for creating shares. Emphasis in italic.
wherein each [[said ]] share of said digital signature of said second data includes at least one first masking share, shared among said plurality of first participants by means of joint zero secret sharing (JZSS) (Genarro discloses in Page 361 line 15-24 “Joint Zero Secret Sharing…This protocol generates a collective sharing of a “secret” whose value is zero. Such a protocol is similar to the above joint random secret sharing protocol but instead of local random secrets each player deals a sharing of the value zero…”, Page 364 line 30-31 “As before randomization of polynomials (through the joint zero secret sharing protocols) is added in various places in order to hide possible partial information.” where the partial information, i.e. shares, are hidden/masked, collective and plurality of shares include first masking shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of hiding possible partial information, as recognized by (Genarro Page 364 line 30-31).

Regarding claim 4 (Currently Amended), Agrawal in view of Wallrabenstein teaches a method according to claim 1, 
Agrawal in view of Wallrabenstein do not disclose the below limitation.
Genarro discloses wherein said first data is generated by means of shares of said first data such that said first data is accessible by means of a threshold number of said shares and is inaccessible to less than said threshold number of shares (Genarro discloses players, generating partial signatures, i.e. shares, corresponding to the first data, such that the message signature, i.e. first data signature, is produced and validated if a threshold of partial signatures is achieved, Page 354 line 21-29 “Using a threshold signature scheme, digital signatures can be produced by a group of players rather than by one party. In contrast to the regular signature schemes where the signer is a single entity which holds the secret key, in threshold signature schemes the secret key is shared by a group of n players. In order to produce a valid signature on a given message m, individual players produce their partial signatures on that message, and then combine them into a full signature on m. A distributed signature scheme achieves threshold t < n, if no coalition of t (or less) players can produce a new valid signature, even after the system has produced many signatures on different messages. A”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of requiring signature from a plurality of participants, as recognized by (Genarro Page 355 line 1-4).

Claim 19 is directed to a system associated with the method claimed in claims 1 and 4. Claim 19 is similar in scope to claims 1 and 4, and is therefore rejected with the same rationale and motivation as claims 1 and 4. 

Regarding claim 5 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches a method according to claim 4, 
JRSS. Emphasis in italic.
Genarro discloses wherein each [[said ]]share of said first data includes shares of a plurality of said first secret values shared among said plurality of said first participants by means of joint random secret sharing (JRSS) (Genarro discloses in Page 360 line 40-42 “Joint Random Secret Sharing…In a Joint Random Secret Sharing scheme the players (i.e. first participants) collectively choose shares corresponding to a (t, n)-secret sharing of a random value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of keeping a secret from all participating participants having partial shares, as recognized by (Genarro Page 361 line 1-3).
 
Regarding claim 6 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches a method according to claim 5, 
Agrawal discloses partial signatures, and further disclose publisher and computing resources as participants, however, Agrawal in view of Wallrabenstein do not disclose utilizing (JZSS) for creating shares. Emphasis in italic.
Genarro discloses wherein each [[said ]]share of said first data includes at least one second masking share, shared among said plurality of first participants by means of joint zero secret sharing (JZSS) (Genarro discloses in Page 361 line 15-24 “Joint Zero Secret Sharing…This protocol generates a collective sharing of a “secret” whose value is zero. Such a protocol is similar to the above joint random secret sharing protocol but instead of local random secrets each player deals a sharing of the value zero.”, Page 364 line 30-31 “As before randomization of polynomials (through the joint zero secret sharing protocols) is added in various places in order to hide possible partial information.” where the partial information, i.e. shares, are hidden/masked, collective and plurality of shares include first and second masking shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of hiding possible partial information, as recognized by (Genarro Page 364 line 30-31).

Regarding claim 8 (Currently Amended), Agrawal in view of Wallrabenstein teaches a method according to claim 1, 
Agrawal in view of Wallrabenstein do not explicitly disclose the below limitations.
Genarro discloses wherein the digital signature of the first data is generated by means of shares of said digital signature of said first data, shared among a plurality of said second participants, wherein said digital signature of said first data is accessible by means of a threshold number of said shares and is inaccessible to less than said threshold number of said shares (Genarro discloses players, generating partial signatures, i.e. shares, corresponding to the first data, such that the message signature, i.e. first data signature, is produced and validated if a threshold of partial signatures is achieved, Page 354 line 21-29 “Using a threshold signature scheme, digital signatures can be produced by a group of players rather than by one party. In contrast to the regular signature schemes where the signer is a single entity which holds the secret key, in threshold signature schemes the secret key is shared by a group of n players. In order to produce a valid signature on a given message m, individual players produce their partial signatures on that message, and then combine them into a full signature on m. A distributed signature scheme achieves threshold t < n, if no coalition of t (or less) players can produce a new valid signature, even after the system has produced many signatures on different messages. A”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal to incorporate the teaching of Genarro to utilize the above feature, with the motivation of requiring signature from a plurality of participants, as recognized by (Genarro Page 355 line 1-4).
  
Regarding claim 9 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches a method according to claim 8, 
Agrawal discloses shares including secret values as described in claim 2, however, Agrawal in view of Wallrabenstein do not disclose JRSS. Emphasis in italic.
Genarro discloses wherein each [[said ]]share of said digital signature of said first data includes shares of a plurality of second secret values, shared among a plurality of said second participants by means of joint random secret sharing (JRSS) (Genarro discloses in Page 360 line 40-42 “Joint Random Secret Sharing…In a Joint Random Secret Sharing scheme the players (i.e. first participants) collectively choose shares corresponding to a (t, n)-secret sharing of a random value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of keeping a secret from all participating participants having partial shares, as recognized by (Genarro Page 361 line 1-3).

Regarding claim 10 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches a method according to claim 9, 
Agrawal discloses partial signatures, and further disclose publisher and computing resources as participants, however, Agrawal in view of Wallrabenstein do not disclose utilizing (JZSS) for creating shares. Emphasis in italic.
Genarro discloses wherein each [[said ]]share of said digital signature of said first data includes at least one third masking share, shared among said plurality of said second participants by means of joint zero secret sharing (JZSS) (Genarro discloses in Page 361 line 15-24 “Joint Zero Secret Sharing…This protocol generates a collective sharing of a “secret” whose value is zero. Such a protocol is similar to the above joint random secret sharing protocol but instead of local random secrets each player deals a sharing of the value zero.”, Page 364 line 30-31 “As before randomization of polynomials (through the joint zero secret sharing protocols) is added in various places in order to hide possible partial information.” where the partial information, i.e. shares, are hidden/masked, collective and plurality of shares include first, second and third masking shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of hiding possible partial information, as recognized by (Genarro Page 364 line 30-31).

Regarding claim 12 (Currently Amended), Agrawal in view of Wallrabenstein  teaches a method according to claim 1, 
Agrawal in view of Wallrabenstein do not disclose the data to be a hash of a message. Emphasis in italic.
Genarro discloses wherein the second data is a hash value of a message (Genarro discloses in Page 357 line 15-18 applying signature of a hash of a message, “Let m be a hash of the message to be signed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal to incorporate the teaching of Genarro to utilize the above feature, with the motivation of applying a signature scheme for message verification, as recognized by (Genarro Page 357 line 20-21).
  
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 9049011 B1), hereinafter Agrawal in view of Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein, and further in view of Goldfeder et. al., Securing Bitcoin wallets via threshold signatures, Computer Science, Mathematics, 2014.
Regarding claim 13 (Currently Amended), Agrawal in view of Wallrabenstein teaches a method according to claim 1, 
Agrawal in view of Wallrabenstein do not utilize blockchain for signing data. Emphasis in italic.
Goldfeder discloses wherein the first data is a blockchain transaction (Goldfeder discloses in Page 8 Col. 1, section 3.4 “Secure bookkeeping”, utilizing blockchain for providing secure bookkeeping, where participants in the threshold signature protocol sign each message using their private key, where t-out-of-n secret sharing is required to achieve bookkeeping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Goldfeder to utilize blockchain, with the motivation of utilizing blockchain for providing secure bookkeeping, as recognized by (Goldfeder Page 8 Col. 1, section 3.4).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 9049011 B1), hereinafter Agrawal in view of Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein and further in view of Nguyen et. al. (US 20130346755 A1), hereinafter Nguyen.

Regarding claim 14 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches a method according to claim 1, 
Agrawal in view of Wallrabenstein do not disclose the below limitations.
Nguyen discloses wherein at least one said digital signature is based on a cryptography system having a homomorphic property (Nguyen [0013] “Various aspects of the technology described herein are generally directed towards a homomorphic signature scheme and homomorphic network coding signature schemes. These schemes allow for signing of packets in a way that may be used to detect corrupted packets, and thereby reduce the harm of pollution attacks.”, “dividing the data into blocks and digitally signing each block with respective homomorphic digital signatures 203 (FIG. 2).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Nguyen to utilize the above feature, with the motivation of using signing of packets to detect corrupted packets, as recognized by (Nguyen [0013]).

Regarding claim 15 (Original), Agrawal in view of Wallrabenstein and Nguyen teaches a method according to claim 14, 
Agrawal in view of Wallrabenstein do not disclose the below limitations.
Nguyen discloses wherein at least one said digital signature is based on an elliptic curve cryptography system ([0029] “One homomorphic signature scheme described herein is based on the Groth-Sahai proof system and is secure in the standard model. This scheme does not require a special composite pairing group (as with previous schemes), and instead works on any pairing group such as pairing friendly Elliptic Curve Groups.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Nguyen to utilize the above feature, with the motivation of using signing of packets to detect corrupted packets, as recognized by (Nguyen [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US 20190035018 A1) discloses securing distributed electronic wallet shares and determining that a transaction is signed by a sufficient number of signature shares.
 (US 20190205125 A1) disclose generating partial signatures for determining the provenance of source code.
(US 20180203916 A1) discloses data clustering with reduced partial signature matching using key-value storage and retrieval.
(US 20170339163 A1) discloses generating a signature for a message and generating a signature share (a partial signature).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/           Examiner, Art Unit 2497